Citation Nr: 0108545	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
prostatitis.

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.

(The issue of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services on May 21, 1993 
and from May 27, 1993 through June 2, 1993 will be considered 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1989 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO denied 
claims of entitlement to service connection for a psychiatric 
disorder secondary to service connected prostatitis and for 
entitlement to an evaluation in excess of 10 percent for 
prostatitis.  In a May 1991 rating action, the RO granted a 
20 percent evaluation for service connected prostatitis.  
Thereafter, the veteran indicated that he wished to pursue an 
evaluation in excess of 20 percent.  That claim therefore 
remains on appeal.  

In July 1997, the Board remanded these two issues.  With 
respect to the issue of entitlement to service connection for 
a psychiatric disability, the Board noted that this issue had 
been previously denied in a November 1975 Board decision.  
The RO was instructed to furnish the veteran with appropriate 
law and VA regulations pertaining to finality and the 
submission of new and material evidence and to adjudicate the 
veteran's claim on that basis.  With respect to the issues of 
entitlement to an increased disability rating for 
prostatitis, the Board noted that the pertinent regulation 
had been amended during the pendency of this appeal.  The RO 
was asked to readjudicate the veteran's claim, taking into 
consideration the revised regulations.

The record indicates that in March 2000, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD); a 50 percent evaluation was granted, 
effective from February 23, 2000.  In March 2000, the veteran 
expressed disagreement with the effective dated which was 
assigned.  In a May 2000 rating action, the RO granted an 
earlier effective date of September 16, 1997 for the grant of 
entitlement to service connection for PTSD.  The RO indicated 
that this assignment was considered to be a full grant of the 
claim.  The veteran has not subsequently expressed 
disagreement with this assigned date.  However, the claim is 
referred to the RO for clarification from the veteran 
regarding whether he intends to further pursue the issue.

The record before the Board also reflects that the veteran 
raised the issue of entitlement to service connection for 
tachycardia in August 1998.  That issue has not been 
addressed by the RO, and the Board is therefore without 
jurisdiction to consider it at this time.  Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the 
record further reflects that the veteran had previously 
raised this claim and that it was denied in a December 1976 
Board decision.  Accordingly, the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for tachycardia is referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  In a final Board decision rendered in November 1975, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was denied.  

2.  Evidence submitted since the Board's November 1975 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The evidence does not include a currently diagnosed 
psychiatric disorder other than PTSD.

4.  The veteran's prostatitis is productive of urinary 
frequency of five or more times a night.


CONCLUSIONS OF LAW

1.  The Board's November 1975 decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the Board's November 1975 
denial of service connection for a psychiatric disorder is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  A psychiatric disorder was not incurred in or aggravated 
secondary to the veteran's service-connected prostatitis.  
38 C.F.R. § 3.310 (2000).

4.  The criteria for a 40 percent evaluation for prostatitis 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.115a, Diagnostic Codes 7512, 7527 (1993); 38 C.F.R. § 
4.115a, § 4.115b, Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  The veteran also seeks an increased 
evaluation for his service-connected prostatitis, which is 
currently evaluated as 20 percent disabling.  In the interest 
of clarity, these issues will be discussed separately.


1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
prostatitis.

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.
In essence, the veteran contends that he has another 
psychiatric disability which was caused by his service-
connected prostatitis.  As the Board understands the 
veteran's presentation, he contends that his service-
connected prostatitis caused impotence, and his concerns over 
impotence led to a psychiatric disability.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issue.  

Pertinent Law and Regulations

Service Connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2000).  In order to show that a disability 
is proximately due to or the result of a service-connected 
disease or injury, the claimant must submit competent medical 
evidence showing that the disabilities are causally related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Finality/new and material evidence

The Board's November 1975 decision denying entitlement to 
service connection for a psychiatric disorder is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record before the Board in November 1975

In October 1974, the RO denied a claim of entitlement to 
service connection for a nervous condition.  That 
determination was appealed.  The claim was denied again in a 
February 1975 rating action.  In a Board decision dated in 
November 1975, the Board denied entitlement to service 
connection for a psychiatric disorder.  The relevant evidence 
of record at the time of the November 1975 denial of the 
claim may be summarized as follows.  

The veteran served as an airport serviceman in the United 
States Navy from 1950 to 1954.  According to his DD Form 214, 
his most significant duty assignment was aboard the USS 
Bonhomme Richard.  Korean service is indicated by the 
evidence of record.

The veteran's service medical records were entirely negative 
for complaints, signs or diagnoses of a psychiatric 
condition.  The March 1954 separation examination shows that 
a psychiatric evaluation was normal.

A private medical statement from Dr. A. dated in March 1967 
reflects that the veteran had first been seen in November 
1964, at which time he had complaints of feelings of 
depersonalization and suspiciousness of people.  The doctor 
indicated that at that time, he felt that the veteran had an 
acute schizophrenic episode, for which he was hospitalized 
for a week.  Dr. A further stated that the veteran was again 
hospitalized in March 1967 during which time he had symptoms 
of depersonalization, anxiety, and feelings of dissociation.  
A diagnosis of chronic undifferentiated schizophrenic 
reaction was made.  

A VA examination was conducted in May 1967.  The veteran 
complained of panicky feelings.  A diagnosis of schizophrenic 
reaction, chronic paranoid type, manifested by flattening of 
affect, feelings of depersonalization and unreality, along 
with feelings of persecution was made.  A VA examination 
report dated in September 1969 included a diagnosis of 
active, paranoid schizophrenic reaction.

A second statement was furnished by Dr. A in July 1974.  Dr. 
A. stated that he had reviewed the veteran's medical history 
and observed that he was in good health until he enlisted in 
the Navy.  The doctor stated that his difficulties actually 
started in 1951 at which time the veteran was assigned to the 
U.S.S. Bon Homme Richard, working 20 hours a day over an 8 
month period in a combat zone.  Dr. A. also noted that in 
1952 there had been a fire below the deck in which the 
veteran was trapped and had a choice between jumping in the 
sea or being asphyxiated by fumes.  The doctor noted that 
this incident was never fully documented or recorded but that 
the veteran told him that it was apparently a matter of 
record on the ship's log.  He doctor concluded that the 
veteran's psychiatric problems began in 1951, and became more 
overt in 1952 following the fire, and then developed into 
traumatic neurosis.  The doctor also noted that the veteran 
was assigned to the USS Yorktown for eight months in 1953, 
during which time he reported witnessing people being 
decapitated by aircraft propellers.

By rating decision of October 1974, the RO denied entitlement 
to service connection for a "nervous disorder".  The 
veteran was notified of that decision in October 1974 and he 
appealed.

Several lay statements attesting to the veteran's 
deteriorated mental status following service were submitted.  
Also of record is a copy of a commendation from the Secretary 
of the Navy to the servicemen of the U.S.S. Bon Homme Richard 
and Carrier Group Seven for exceptionally meritorious service 
during operations against the enemy aggressor forces in Korea 
from June 22 to December 18, 1952.

A third private medical statement from Dr. A. dated in 
January 1975 was submitted in which details of an traumatic 
events which occurred during service were documented.

A VA examination was conducted in April 1975, at which time a 
diagnosis of chronic schizophrenia, undifferentiated type was 
made.

The November 1975 Board decision 

In a November 1975 Board decision, the Board denied 
entitlement to service connection for a psychiatric disorder, 
diagnosed as chronic, undifferentiated type schizophrenia.  
The Board's reasoning was that no neuropsychiatric disorder 
was present in service or within the one year presumptive 
period following the veteran's separation from service.

The "new" evidence

VA medical records dated from March to June 1987 document 
psychiatric treatment.  Records show that the veteran was 
hospitalized from August to October 1987 with diagnoses 
including alcohol dependence and adjustment disorder with 
depression.  He was again hospitalized from January to 
February 1988, at which time a 20-25 year history of panic 
attacks was noted.  Diagnoses including panic attacks with 
agoraphobia and alcohol dependence were made.

In June 1989, the veteran raised a claim of entitlement to 
service connection for a psychiatric disorder, which he 
contended was  secondary to his service-connected prostate 
condition.  [Service connection for prostatitis had been 
granted in a February 1975 RO rating decision.]  

A VA examination was conducted in October 1990.  A diagnosis 
of atypical anxiety disorder with simple panic attacks and 
significant depressive episodes was made.  

By rating action of February 1991, the RO denied entitlement 
to service connection for a "nervous condition" secondary 
to service-connected prostatitis.  By rating action of August 
1992, the RO denied the veteran's claim of entitlement to 
service connection for impotency and erectile dysfunction 
secondary to his service-connected prostatitis.

In November 1992, a statement from Dr. L-P was received.  She 
indicated that the veteran was a patient of hers, that he was 
service-connected for a prostate gland condition and also had 
a long history of impotence.  She noted that records showed 
that the veteran had been treated for assorted psychiatric 
problems dating back to 1963.  She opined that the veteran's 
preoccupation with impotence had contributed much to the 
anxiety and depression he had experienced over the years.  

In a statement from Dr. R. dated in July 1995, he stated that 
the veteran had nocturia 7 to 10 times a night and that he 
was being treated for anxiety and depression.  A VA medical 
record dated in October 1997 revealed that the veteran had 
been in a car accident earlier in the year, and that since 
then, he had been experiencing a much higher level of anxiety 
and depression.

VA medical records dated in October 1998 showed that a 
diagnosis of chronic PTSD secondary to combat exposure was 
made.  Symptoms of PTSD, depression and anxiety and paranoia 
were noted in a December 1998 medical record for which a 
diagnosis of PTSD with depression and anxiety was made.   

A VA psychiatric examination was conducted in June 1999, at 
which time the examiner indicated that the veteran's symptoms 
including sleep problems, nightmares, panic attacks, 
depression and irritability, had been variously diagnosed 
over the years as schizophrenia, panic disorder sleep 
deprivation, alcohol dependence and PTSD.  A diagnosis of 
chronic PTSD was made and no other psychiatric condition was 
diagnosed.  The examiner noted that the diagnosis of PTSD had 
nothing to do with the veteran's service-connected 
prostatitis.  

In a Supplemental Statement of the Case issued in January 
2000, the RO denied entitlement to service connection for a 
psychiatric disorder secondary to service connected 
prostatitis.  By rating action of March 2000, the RO granted 
entitlement to service connection for PTSD.

Analysis

Finality/new and material evidence

As indicated by the Board in its July 1997 remand, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was denied by the Board in November 1975 
decision.  The Board's November 1975 decision and represents 
a final decision as to the issue of entitlement to service 
connection for a psychiatric disability.  See 38 C.F.R. 
§ 20.1100 (2000).  In that decision, the Board denied service 
connection for a psychiatric disorder on the basis that none 
was present in service or within one year following the 
veteran's separation from service.  

The veteran's current theory of entitlement is that he 
developed a psychiatric disability secondary to his service-
connected prostatitis.  Compare 38 C.F.R. § 3.303 and 
38 C.F.R. § 3.310.  In Ashford v. Brown, 10 Vet. App. 120 
(1997), the United States Court of Appeals for Veterans 
Claims noted that a new etiological theory does not 
constitute a new claim.  Thus, where, as here, the veteran is 
merely raising a new theory of entitlement (service 
connection on a secondary basis), the question is whether new 
and material evidence has been submitted.  

The Court, in Wakeford v. Brown, 8 Vet. App. 237, 239-240 
(1995) held that the Department of Veterans Affairs could not 
ignore its own regulations providing due process, and must 
consider whether new and material evidence has been 
submitted.  It is well-settled law that the submission of new 
and material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of a claim by VA and the Board.  Therefore, the 
Board is obligated by law to conduct a de novo review of this 
issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b).  

In November 1975, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
then diagnosed as chronic, undifferentiated type 
schizophrenia.  Under the law and VA regulations, the Board's 
decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1101.  Therefore, in order to reopen the veteran's claim, 
new and material evidence must be submitted.  See 38 U.S.C.A. 
5018; 38 C.F.R. 3.156; Hodge, supra.

The evidence which was before the RO in November 1975 has 
been summarized above.  In brief, the evidence showed that 
the veteran's service medical records were negative for any 
indication or diagnosis of a psychiatric disorder.  The 
record showed that the earliest signs of a psychiatric 
disorder began in 1964, approximately 10 years following 
service, at which time a diagnosis of acute schizophrenic 
episode was made.  A diagnosis of schizophrenia was made in 
1967.  In a medical statement dated in July 1974, a private 
physician recorded several stressful incidents which the 
veteran reported incurred during service and opined that the 
veteran's psychiatric difficulties started during service in 
1951.

At the time of the November 1975 denial of the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, the veteran was not contending that there was any 
relationship between his prostate condition and the 
psychiatric disorder, and none of the evidence associated 
with the claim folder linked the veteran's service connected 
prostate condition and a psychiatric disorder.  

The present inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely, whether the evidence 
reflects that a secondary relationship exists between the 
veteran's service connected prostate disorder and a currently 
manifested psychiatric disorder.

With respect to the matter of whether the evidence submitted 
since the November 1975 Board decision is new, by definition 
"new" evidence means more than evidence which was not 
previously physically of record.  In this regard nearly all 
of the evidence identified herein as submitted since the 
November 1975 Board decision is new, because it was not 
previously of record.  The pertinent question then is whether 
any of the new evidence submitted since the November 1975 
denial of the claim is material.  In the context of this 
issue, in order to be considered  "material" evidence, the 
additional evidence must demonstrate a nexus between the 
veteran's current psychiatric condition and his service-
connected prostate disability.  See Spalding v. Brown, 10 
Vet. App. 6 (1996).

In a November 1992 statement Dr. L-P noted that the veteran 
was service connected for a prostate gland condition and that 
he also had a long history of impotence.  She noted that 
records showed that the veteran had been treated for assorted 
psychiatric problems dating back to 1963.  She opined that 
the veteran's impotence and his preoccupation with this 
concern had contributed much to the anxiety and depression he 
had experienced over the years. 

The November 1992 statement at least suggests that an 
etiological link exists between service connected prostatitis 
and a psychiatric disorder and therefore is material to the 
question at hand.  Moreover, inasmuch as it is new evidence, 
it provides a basis for reopening the claim.  Accordingly the 
Board concludes that new and material evidence has been 
submitted and that the claim is reopened.

Decision on the merits of the claim

(i.) Initial Matters - duty to assist/standard of review

Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].  In this case, it 
appears that all of the available pertinent evidence is 
currently of record.   Specifically, recent medical 
examinations and medical opinions have been provided for the 
record pursuant to the Board's 1997 remand.  The veteran and 
his representative have not identified any additional 
evidence pertaining to the claim which is not currently of 
record.  The claim is therefore ready for appellate review.

The Board has also considered whether proceeding to 
adjudicate this claim of the merits would be prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  However, a review of the record reflects 
that the RO adjudicated the claim on the merits in the most 
recently issued Supplemental Statement of the Case (January 
2000), having determined that new and material evidence had 
been submitted.  Accordingly, there is no indication of 
prejudice to the veteran as a result of the Board's 
adjudication of this claim on the merits.  

Once the evidence has been assembled, the Board has the duty 
to review the entire record and to assess the credibility and 
weight to be given to the evidence.
See 38 U.S.C.A. § 7104(a); Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Discussion

As noted above, the veteran has claimed entitlement to 
service connection for a psychiatric disability, secondary to 
service connected prostatitis.  Service connection may be 
granted on a secondary basis if a claimed disability is found 
to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. 3.310(a) (2000); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The term "disability" refers to impairment of earning 
capacity, in that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, as a predicate matter, evidence of the currently 
claimed disability must be shown.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  

As intimated in the Introduction, service connection has been 
granted for a psychiatric disability, PTSD.  Thus, the 
existence of a current psychiatric disability other than PTSD 
must be demonstrated. 

The most recent evidence in this case consists of a VA 
psychiatric examination conducted in June 1999.  The only 
diagnosed psychiatric condition was PTSD.  VA medical records 
dated in October 1998 showed that a diagnosis of chronic PTSD 
secondary to combat exposure was made.  Symptoms of PTSD, 
depression and anxiety and paranoia were noted in a December 
1998, medical record at which time a diagnosis of PTSD with 
depression and anxiety was made.   

The recent medical evidence clearly indicates that that the 
veteran's only currently diagnosed psychiatric condition is 
PTSD.  Service connection is already in effect for PTSD.  
Although symptoms of anxiety and depression are documented in 
the recent medical records, these have now been attributed as 
symptoms of the currently diagnosed PTSD.   Clinical 
diagnoses of either anxiety or depression are not currently 
shown.   

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claim must be denied based on the 
fact that a current psychiatric disorder other than PTSD 
(which is already service connected) has not been diagnosed.  

Although the Board has concluded that service connection for 
a psychiatric disability cannot be established because the 
claim psychiatric disability does not exist, for the sake of 
completeness the Board will briefly address the veteran's 
contentions that his service-connected prostatitis caused a 
psychiatric disability.

In a November 1992 statement Dr. L-P noted that the veteran 
was service connected for a prostate gland condition and that 
he also had a long history of impotence.  She opined that the 
veteran's impotence and his preoccupation with this concern 
had contributed much to the anxiety and depression he had 
experienced over the years.  Dr. L.-P., who is a Ph.D., not a 
M.D., did not specifically state that the veteran's impotence 
was caused by his service-connected prostatitis, although 
such is the implication.  However, service connection is not 
currently in effect for impotence, nor is there any competent 
medical evidence that impotence is part and parcel of the 
service connected prostatitis.  In fact, the RO specifically 
denied a claim of entitlement to service connection for 
impotence secondary to prostatitis in 1992.  

In a medical statement dated in July 1995, Dr. R. stated that 
the veteran had nocturia 7 to 10 times a night and that he 
was being treated for anxiety and depression.  However, no 
specific medical opinion linking the two conditions was 
presented by Dr. R..  

The evidence also includes a VA examination for mental 
disorders conducted in June 1999 at which time a diagnosis of 
chronic PTSD was made and the examiner indicated that this 
psychiatric diagnosis had nothing to do with service 
connected prostatitis.  There was no psychiatric disorder 
other than PTSD diagnosed at that time.

The Board believes that the June 1999 VA examiner's specific 
opinion, which appears to have been based on a thorough 
review of the veteran's medical history and an interview with 
the veteran, carries greater weight of probative value that 
the vague statements of Dr. L.-P. and Dr. R.  In essence the 
VA psychiatric examiner found that the veteran's symptoms of 
anxiety and depression were associated with his PTSD, not 
with any other disorder.  This conclusion is consistent with 
the recent medical evidence, which indicates that the 
veteran's only diagnosis is PTSD.  Significantly, neither Dr. 
L.-P. or Dr. R are psychiatrists, and neither offered a 
psychiatric diagnosis. 

The veteran has submitted his own statements and arguments to 
the effect that a currently manifested psychiatric disorder, 
which has been variously diagnosed, is related to his 
service-connected prostatitis.  There is no evidence that the 
veteran possesses the requisite medical training are 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
The appellant's own statements cannot supply a competent 
medical diagnosis of a current psychiatric or its etiology.  
These matters can only be established by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In sum, the record lacks evidence establishing that the 
veteran has a currently diagnosed psychiatric disorder other 
than service connected PTSD.  Accordingly, the claim of 
entitlement to service connection for a psychiatric disorder 
claimed as secondary to service connected prostatitis is 
denied.  

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected prostatitis.

Factual Background

The Board is required to take a veteran's entire medical 
history into consideration when evaluating the severity of a 
service-connected disability.  38 C.F.R. § 4.1 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where an 
increase in the disability rating is at issue, the Board must 
look to the present level of the veteran's disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By rating action of February 1975, the RO granted entitlement 
to service connection for prostatitis, for which a 
noncompensable evaluation was assigned effective from August 
1974.  The grant was based on service medical records which 
revealed treatment for acute urethritis with ureteral 
discharge and post service medical evidence which shows that 
the veteran was treated by Dr. F. for intermittent flare-ups 
of prostatitis from March 1957 to January 1975.  

By rating action of May 1975, a 10 percent evaluation for 
prostatitis was assigned under Diagnostic Code 7527, 
effective from August 1974, based on findings made during an 
April 1975 VA examination.  That determination was appealed.  
In a November 1975 Board decision, the Board denied an 
evaluation in excess of 10 percent for prostatitis.  An 
evaluation in excess of 10 percent for prostatitis was denied 
for a second time by the Board in November 1981.

In February 1988, the veteran filed for an increased 
evaluation for his service connected prostatitis.  That claim 
was denied in a June 1988 rating action which the veteran 
appealed.  

In a July 1990 private medical statement from Dr. R., the 
doctor indicated that the veteran had undergone a complete 
urological evaluation which had revealed interstitial 
cystitis.  A VA examination was conducted in October 1990 at 
which time an impression of prostatitis with a history of 
interstitial cystitis was made. 

By rating action of May 1991, the RO granted a 20 percent 
evaluation for prostatitis based on findings made during the 
October 1990 VA examination and the private medical opinion 
of Dr. R. dated in July 1990.  

In a VA medical opinion dated in January 1992, a doctor 
addressed the relationship between the veteran's prostate 
problems and interstitial cystitis which had also manifested.  
The doctor opined that the prostate condition was in no way 
related to the interstitial cystitis, adding that one did not 
progress into the other and that they were two different 
unrelated problems.  

By rating action of August 1992, the RO addressed the issues 
of entitlement to service connection for cystitis, and for 
impotency and erectile dysfunction secondary to service 
connected prostatitis and denied both claims.  The RO granted 
a claim of entitlement to an earlier effective date of June 
1989 for the assignment of a 20 percent evaluation for 
prostatitis.  

A private medical statement from Dr. R. dated in November 
1992 indicated that the veteran had been treated for several 
years for recurrent prostatitis.  The doctor indicated that 
the veteran was beginning to have some problem of prostatism 
and that he also had interstitial cystitis, a rare bladder 
condition, the cause of which was unknown.  It was noted that 
the interstitial cystitis caused urination at intervals of 
one hour or less and explained that it was clinically 
manifested by a contracted bladder causing discomfort and 
frequent urination.  It was also noted that the veteran had 
been treated for impotency for several years. 

A medical statement of Dr. R dated in April 1993 indicated 
that the veteran had been found to have adenocarcinoma of the 
prostate.  The veteran filed a claim for that condition 
secondary to his service connected prostate condition in 
April 1993.  Private medical records show that in May 1993, 
the veteran underwent radical prostatectomy and bilateral 
pelvic node dissection.  By rating action of August 1993, the 
RO denied the claim of entitlement to service connection for 
prostate carcinoma secondary to service connected 
prostatitis.

In a statement from Dr. R. dated in July 1995, he stated that 
the veteran had nocturia 7 to 10 times a night and that he 
was being treated for anxiety and depression.  It was also 
noted that during the day, he had bladder spasms and 
occasionally voided at intervals of less than one hour with a 
poor stream.  

A VA genitourinary examination was conducted in June 1999 at 
which time, the veteran complained of urinary frequency every 
11/2 to 2  hours during the day and 4-6 times during the night.  
He also complained of occasional burning and urgency with 
urge incontinence.  There was no evidence of hematuria.  The 
urinary stream was fair to weak with post-void dribble.  The 
veteran denied any suprapubic pain, flank pain, fever or 
chills, but complained of continued erectile dysfunction.  
Physical examination revealed that the prostate was not 
present, secondary to radical prostatectomy. An impression of 
cancer of the prostate, status post radical prostatectomy was 
made.  The examiner remarked that the veteran had irritative 
voiding symptoms most likely secondary to his radiation and 
radiation cystitis.  It was noted that pertaining to the 
cancer of the prostate, correlation with a history of 
prostatitis and prostate cancer could not be established.  

In a Supplemental Statement of the Case issued in January 
2000, an evaluation in excess of 20 percent for prostatitis 
was denied.  

Pertinent law and regulations

Increased disability ratings - in general

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities. 

Specific rating criteria

Service connection is currently in effect for prostatitis for 
which a 20 percent evaluation is in effect under Diagnostic 
Code 7527.

The criteria for evaluation of genitourinary disabilities 
were amended during the pendency of the veteran's appeal, 
effective February 17, 1994.  See 59 Fed. Reg. 2527 (Jan. 18, 
1994); 59 Fed. Reg. 14,567 (March 29, 1994); 59 Fed. Reg. 
(Sep. 8, 1994).  The Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).
  
In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made. If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. 

Under the rating criteria in effect prior to February 17, 
1994, under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals, are to be 
evaluated as chronic cystitis.  Under Diagnostic Code 7512 
governing chronic cystitis, where incontinence exists, 
requiring constant wearing of an appliance, a 60 percent 
rating is assigned; where the condition is severe, with 
urination at intervals of one hour or less, and contracted 
bladder, a 40 percent rating is assigned; where the condition 
is moderately severe, with diurnal and nocturnal frequency 
with pain, and tenesmus, a 20 percent rating was assigned; 
and where the condition was moderate, with pyuria and diurnal 
and nocturnal frequency, a 10 percent rating was assigned.  
38 C.F.R. § 4.115a (1993).

Under the amended criteria in effect from February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found in Diagnostic Code 7527 of the Schedule.  38 
C.F.R. § 4.115b (2000).  Under that criteria, prostatitis may 
be evaluated as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115a 
(2000).

A rating of 20 percent is warranted for voiding dysfunction 
where the evidence shows continual urine leakage, post- 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.  A 40 
percent rating is warranted where the evidence shows that 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent rating is warranted where 
the evidence shows continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a (2000).  

A rating of 30 percent is warranted for urinary tract 
infection where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  The Schedule does not provide a rating 
in excess of 30 percent for that disability.  38 C.F.R. § 
4.115a (2000).

Also potentially applicable to the claim are the provisions 
of 38 C.F.R. § 4.115a (2000) pertaining to urinary frequency 
and obstructed voiding.  A 10 percent evaluation is 
assignable for urinary frequency with daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is assignable for 
urinary frequency, with the daytime voiding interval between 
one and two hours, or awakening to void three times to four 
times per night.  A 40 percent rating for urinary frequency 
is warranted where the evidence shows daytime voiding 
interval of less than one hour, or; awakening to void five or 
more times per night.  The schedule does not provide a rating 
in excess of 40 percent for urinary frequency.  38 C.F.R. § 
4.115a (2000).

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a zero 
percent rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following warrants a 10 
percent evaluation: (1) Post void residuals greater than 150 
cc; (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  38 C.F.R. § 4.115a (2000).


Analysis

The Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to February 17, 1994, 
and the criteria in effect subsequent to that date, to 
determine which may be more favorable to the veteran.  See 
VAOPGCPREC 3-2000, discussed above.

Under the rating criteria in effect prior to February 17, 
1994, the evidence reflects that an evaluation of 40 percent 
would arguably be warranted based on evidence which shows 
that the veteran urinates at intervals of one hour or less, 
and that his bladder was contracted.  A private medical 
statement from Dr. R. dated in November 1992 indicates that 
the veteran urinated at intervals of one hour or less and 
explained that his prostate condition was clinically 
manifested by a contracted bladder causing discomfort and 
frequent urination.  This evidence reflects that the 
veteran's condition is severe, with urination at intervals of 
one hour or less, and contracted bladder consistent with the 
criteria for a 40 percent evaluation under Diagnostic Codes 
7527-7512.  38 C.F.R. § 4.115a (1993).  However, the Board 
observes that evidence subsequently submitted reflects that 
the veteran's urinary frequency was less than that documented 
in the November 1992 medical statement.

Under the rating criteria in effect from February 17, 1994 
governing voiding dysfunction, in order to receive an 
increased evaluation, the evidence would have to show 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day in order to receive an evaluation in 
excess of 20 percent.  The evidence does not indicate that 
the veteran suffers from voiding dysfunction manifested by 
symptoms such as continual urine leakage or urinary 
incontinence or that he wears absorbent materials.  
Accordingly, an increased evaluation would not warranted for 
voiding dysfunction under the provisions of 38 C.F.R. § 
4.115a (2000).

The Board has also considered the rating criteria in effect 
from February 17, 1994 governing urinary tract infections.  
However, in this case there is no evidence that the veteran 
suffers from urinary tract infections or that he would even 
meet the minimum schedular criteria provided under that sub-
category.  See 38 C.F.R. § 4.115a (2000).

In this case, the Board believes that the most appropriate 
rating criteria in light of the veteran's symptoms are found 
under the provisions of 38 C.F.R. § 4.115a (2000) governing 
urinary frequency.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In order for the veteran to receive an evaluation in excess 
of 20 percent for the rating criteria under 38 C.F.R. § 
4.115a (2000) governing urinary frequency, the evidence would 
have to show daytime voiding intervals of less than one hour 
or awakening to void 5 or more times a night.  During a VA 
genitourinary examination conducted in June 1999, the veteran 
complained of urinary frequency every 11/2 to 2  hours during 
the day and 4-6 times during the night.  As indicated herein, 
medical evidence dated in 1992 revealed that the veteran 
urinated at intervals of one hour or less.  Accordingly, the 
Board concludes that a 40 percent evaluation is warranted for 
prostatitis, under the provisions of 38 C.F.R. § 4.115a 
(2000) governing urinary frequency.  This is the highest 
evaluation available under 38 C.F.R. § 4.115a (2000) 
governing urinary frequency.

The Board is unable to identify a basis for the assignment of 
a disability in excess of 40 percent.  In this regard, 
neither renal dysfunction or voiding dysfunction manifested 
by continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day has been 
shown.  See 38 C.F.R. § 4.115a (2000).  Nor is a 60 percent 
evaluation warranted under Diagnostic Code 7512 (1993) 
governing chronic cystitis, which requires a showing of 
incontinence requiring constant wearing of an appliance.  See 
38 C.F.R. § 4.115a (1993).

In conclusion, the rating criteria found under 38 C.F.R. § 
4.115a pertaining to urinary frequency provide a basis upon 
which an evaluation of 40 percent may be granted for the 
veteran's service connected prostatitis.  Accordingly, the 
claim is granted to this extent.


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as secondary to service-connected prostatitis is 
denied.

An evaluation of 40 percent for prostatitis is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

